Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2019.02.19
                                                                         14:27:18 -06'00'




                   People v. Hiatt, 2018 IL App (3d) 160751



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption           ROBERT HIATT, Defendant-Appellee.



District & No.    Third District
                  Docket No. 3-16-0751



Filed             August 10, 2018



Decision Under    Appeal from the Circuit Court of Rock Island County, No. 13-CF-373;
Review            the Hon. Richard A. Zimmer, Judge, presiding.



Judgment          Affirmed.


Counsel on        John L. McGehee, State’s Attorney, of Rock Island (Patrick Delfino,
Appeal            Lawrence M. Bauer, and Jasmine D. Morton, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.

                  Michael J. Pelletier, Peter A. Carusona, and Emily A. Koza, of State
                  Appellate Defender’s Office, of Ottawa, for appellee.



Panel             JUSTICE McDADE delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Carter and Justice Holdridge concurred in the
                  judgment and opinion.
                                              OPINION

¶1       Defendant, Robert Hiatt, was charged with three counts of unlawful delivery of cannabis.
     He entered into a plea agreement with the State in which he pled guilty to the charges and was
     released on his own recognizance to assist the authorities until his sentencing hearing. A month
     later, the State requested a revocation of Hiatt’s recognizance bond, which the trial court
     granted, and a warrant was issued for Hiatt’s arrest. Subsequently, the court sentenced Hiatt
     in absentia to nine years’ imprisonment. Fifteen days later, Hiatt was arrested in Florida and
     extradited to Illinois, where he was taken into custody. Hiatt filed a pro se postconviction
     petition, arguing, inter alia, that his trial counsel rendered ineffective assistance of counsel
     when he failed to investigate his mental state and that he was prejudiced because he was unfit
     to plead guilty. The petition advanced to the third stage of postconviction proceedings, and
     ultimately, the trial court vacated Hiatt’s guilty plea. The State filed a motion to reconsider,
     which the trial court denied, and the State appealed. We affirm the trial court’s grant of Hiatt’s
     postconviction petition.

¶2                                               FACTS
¶3       In April 2013, defendant was charged with three counts of unlawful delivery of cannabis
     for delivering cannabis to an agent of the Rock Island County Sheriff’s Department. In
     November 2013, the State informed the court about the parties’ negotiated plea:
             “MR. LAREAU [PUBLIC DEFENDER]: Your Honor, we have a partially negotiated
             plea whereby Mr. Hiatt will be pleading open to all three counts of the information.
             We’ll be releasing him on a recognizance pending the sentencing hearing to be held by
             agreement in front of Judge Braud.”
     When the court asked if the State agreed to the terms of the release despite defendant’s
     criminal history, the State responded, “Yes, [Y]our Honor. There’s some things the defendant
     needs to do to show that he should [sic] shouldn’t go back to the department of corrections.”
¶4       The court asked Hiatt if he understood the nature of his charges, the possible penalties, and
     his rights under the law, and he responded “yes.” The court also asked Hiatt if he wished to
     plead guilty to the charges, and he responded “yes.” Hiatt acknowledged that he signed a plea
     of guilty and waiver of trial by judge and by jury form that had stated he was entering a plea of
     guilty on all counts. The court accepted Hiatt’s guilty plea and released him on his own
     recognizance. Hector Lareau, Hiatt’s defense counsel, informed the court that the parties had
     agreed to delay the presentencing report and requested a review hearing. The court continued
     the case “for further review regarding the plea and subsequent sentencing to March 10th.”
¶5       Prior to his release, Hiatt signed a form addressing the conditions of his recognizance bond.
     The form stated that (1) he must appear in court on March 10, (2) he must submit himself to the
     orders and process of the court, (3) he must not leave the state without authorization from the
     court, (4) he must not violate any criminal laws, (5) he must report to court services, and (6) he
     must notify the clerk of the circuit court of any change in his address.
¶6       In December 2013, the State made an oral motion to revoke Hiatt’s recognizance bond, and
     the court granted the motion and issued a warrant for Hiatt’s arrest. On March 10, 2014, Hiatt
     failed to appear in court. He failed to appear again on March 31, and the court sentenced him



                                                 -2-
       in absentia to nine years’ imprisonment and one year mandatory supervised release. In July
       2014, he appeared in court and was taken into custody.
¶7         In May 2015, Hiatt filed a pro se petition for postconviction relief, arguing that Lareau
       rendered ineffective assistance when he failed to investigate and recognize his mental
       challenges. Hiatt also claimed that the parties had an agreement that he would plead guilty and
       receive probation if he would be “employed as a [D]rug Enforcement Agent, assigned to
       apprehend any Drug Lord or his conspirators/co-conspirators.” He argued that he believed,
       pursuant to the agreement, “he’d become a police officer like he saw on television” and that he
       “followed a flow of drugs from Rock Island to Florida, where the police officers stopped him
       for being in a Drug infested part of the state.” He alleged that his subsequent arrest and
       extradition to Illinois violated his constitutional rights because there were no charges against
       him in Florida. He also noted that he had been under psychiatric care and taking psychotropic
       drugs since he had been incarcerated.
¶8         The trial court advanced Hiatt’s petition to the second stage of postconviction proceedings,
       and he was appointed counsel. Hiatt filed an amended postconviction petition, alleging that
       Lareau rendered ineffective assistance when he failed to investigate Hiatt’s mental state before
       he pled guilty. Hiatt claims that his mental illness is evinced in his pro se petition when he
       stated that the plea agreement included his employment as a drug enforcement agent and that
       he believed he would become a police officer like he saw on television. He also argues that if
       Lareau had inquired into his mental state, Lareau would have discovered defendant was
       diagnosed with depression, anxiety disorder, psychosis, posttraumatic stress disorder (PTSD),
       obsessive-compulsive disorder (OCD), and attention deficit hyperactivity disorder (ADHD)
       and was taking medication. Moreover, Lareau would have discovered Hiatt’s Iowa case, in
       which he was ordered to complete a fitness evaluation. Hiatt, however, was ultimately found fit
       to stand trial in the Iowa case. In the trial court’s order of disposition, it stated that Hiatt must
       complete mental health treatment and provide proof to the court. The State filed a motion to
       dismiss the amended petition. The court denied the motion and advanced the petition to the
       third stage of postconviction proceedings.
¶9         In October 2016, an evidentiary hearing was held. Hiatt testified that, to his understanding,
       he and the State agreed that, “If I were to get out then I would—if I plead guilty then I can get
       out and I could go home, and then I had to put people—bust people, find people that were
       selling drugs and turn them in and then that would be it and I wouldn’t have to go to prison.”
       The judge was not “directly” notified of this agreement. When he was released, he returned to
       his neighborhood where individuals called him a snitch and would not associate with him.
       Based on this treatment, he assumed he could not set anyone up so he went to Florida to find
       drug dealers. He observed that there was not “much drug activity I felt going on up here” and
       believed that there will be “a lot more deals and stuff being made” in Florida. He did not know
       anyone when he went to Florida and “stayed on the streets.” He was in Florida for four to five
       months until he was arrested on April 15, 2014, and extradited to Illinois.
¶ 10       Hiatt appeared in court in July and was shocked to learn that he had been sentenced to nine
       years’ imprisonment. Hiatt stated that he did not agree to nine years. He was initially offered a
       plea deal of two years but “I thought it would be better if I could get out right away because it’s
       hard for me to be in prison” so he agreed to be released on his own recognizance. He suffered
       from depression, anxiety, psychosis, PTSD, OCD, and ADHD. Since 2012, he had been taking
       psychotropic medication for his mental illnesses. When Hiatt was initially arrested, he was

                                                     -3-
       consistently taking his medication in jail. When asked if Lareau asked him about taking
       psychotropic medication, he stated, “No, I don’t believe he did. He could have, but I don’t
       recall. He only came to see me I believe two times for 15 minutes and it wasn’t—I can’t
       remember exactly if he asked me, but if he would have asked me I would have told him the
       truth.” He also stated that he did not recall talking to Lareau about his psychiatric treatment
       history.
¶ 11       In 2011, Hiatt was charged with second degree robbery in Iowa. During the pendency of
       the case, the court ordered him to perform a fitness evaluation. Lareau never asked Hiatt about
       the fitness evaluation. Hiatt never talked to Lareau about his mental health problems or his
       medication. When Hiatt entered into the plea agreement he had mental health problems but
       was taking medication. He believed his mental conditions and his medication affected his
       ability to enter into the agreement, and he would not have entered into the agreement under a
       different mental state. He stated that,
                “I feel when I have my relapses with mental illness I just feel like I don’t know what’s
                going on, I don’t know where I’m at really and stuff like that. But right now I’ve been
                working on my—myself and trying to get better because I have a lot going on. When I
                get out I want to be better for my family.”
¶ 12       After he began his nine-year sentence, Hiatt received different mental health treatment in
       the Illinois Department of Corrections (DOC) than he had in the Rock Island County jail.
       Defendant averred that if he had received the same treatment in the county jail,
                “I feel like my head would be more clear and to think about it than just to—just to
                answer and just say the wrong thing because when I’m—when I’m mentally going on
                it’s like I don’t understand what’s going on and I don’t know where I’m at. I’ll live
                right down the street my whole life and I’ll be standing there, like where am I, I don’t
                know where I’m at. And then I’ll go in the gas station and I’ll ask the clerk to say, will
                you call my sister for me? And he’ll be like, who is your sister? And that happens from
                time to time. And that’s how I felt, and it’s a very scary feeling and that’s how I kind of
                felt around the time that I was going through.”
¶ 13       Currently, Haitt was not taking the medication directed by the DOC because they made
       him feel suicidal. He had been dealing with his mental illnesses on his own. He was no longer
       taking Xanax or Adderall because “they told me that they—that was the medicine that I felt
       worked pretty good, but when I got to DOC they said we are not having this, you are not taking
       this. They started to put me on this other stuff, but I’m not taking it.”
¶ 14       Hiatt remembered pleading guilty to all three counts because “that’s what I had to do to go
       home so I did it” and “at the time I thought it was a good idea. So I thought it was just the best
       deal or go to prison.” He realized that he had made a bad decision accepting the plea deal when
       he learned that he was sentenced to nine years’ imprisonment. He knew he was supposed to
       return for sentencing on March 31 but did not know he would suffer consequences if he did not
       appear.
¶ 15       Lareau testified that he was an assistant public defender for Rock Island County Public
       Defender’s Office. Hiatt was Lareau’s client, and they met at least twice in the jail and other
       times in the courtroom. Initially, the State had offered Hiatt a four-year prison sentence. Lareau
       clarified that he would have explained to Hiatt that he could receive day-for-day credit and his
       sentence could be lessened to two years. The parties came to an alternative agreement in which


                                                    -4-
       Hiatt would plead guilty and be released on recognizance bond if he did work for the
       authorities. Lareau explained that,
               “the objective was to keep Mr. Hiatt out of DOC. Mr. Hiatt has expressed to me several
               times that he was very, very reluctant to return. Apparently on his last trip to DOC he
               had gotten a pretty severe injury. He had a facial scar that was pretty prominent and he
               did not want to go back because he feared further injury or harm to his person.”
       Lareau “hope[d]” that if Hiatt cooperated with authorities, he would receive probation. Lareau
       and Hiatt never talked about Hiatt’s medication. Lareau believed that Hiatt understood what
       was happening during his plea and that the plea agreement was the closest deal to meeting
       Hiatt’s objectives of not returning to DOC. He never had trouble understanding Hiatt. Hiatt
       was told that he had to come back to court for sentencing. After Hiatt was released, Lareau did
       not have contact with him. He tried every number in Hiatt’s file but was unable to reach him.
       He received a call from the state’s attorney’s office expressing concern that Hiatt had not been
       in touch with the authorities.
¶ 16       Hiatt never exhibited any behaviors that would make Lareau inquire into his mental
       condition. He would have inquired about Hiatt’s mental condition if he had known that
       defendant was taking medication. Hiatt never told Lareau about his concerns of being unable to
       help the authorities because no one would associate with him or about his plan to go to Florida.
       When asked if Lareau knew about Hiatt’s prior fitness evaluation in his Iowa case, Lareau
       responded,
               “You know, now that you say that it may be that I recall something about that, but
               nothing—I mean, I would have to looked [sic] at the file and notes and so on to have a
               particular recollection about that. But I guess you saying that makes me think that
               perhaps I did know about that.”
       The plea agreement did not involve Hiatt going down to Florida and getting “drug lords” but
       rather involved him working locally with authorities.
¶ 17       The trial court granted Hiatt’s postconviction petition. Specifically, it stated:
                   “A few comments. Mr. McCooley is quite right when he speaks of the Mitchell
               [(People v. Mitchell, 189 Ill. 2d 312 (2000))] case and merely being on drugs does not
               necessitate a fitness hearing. To put a finer point on it, my understanding of the issue or
               the law as it relates to the issue here after reading Mitchell is additionally merely having
               a mental illness would not necessarily require a fitness hearing. People can be on
               medication people, people can have mental illness, and it can be controlled and that
               doesn’t rise to the level of requiring a fitness hearing.
                   Additionally, I think for purposes of the Strickland [(Strickland v. Washington, 466
U.S. 668 (1984))] test as we are here today under these facts, the issue is not would a
               fitness hearing have been ordered or should have been ordered, but is there a reasonable
               probability that had one been ordered the defendant would have been found unfit. The
               reason being, there has to be some actual prejudice and if the evidence is to show that a
               fitness hearing would have been ordered and the defendant found fit that doesn’t
               change anything so there’s no prejudice.
                                                      ***
                   I find [defendant’s] testimony about the Florida trip credible. Looking at his
               testimony in its entirety and these other factors that seem to be right on point and

                                                    -5-
accurate, I don’t have any reason to disbelieve him as he sits here about why he went to
Florida, what he was trying to do, and I also believe him when he talks about maybe
he’s feeling better now.
    Based on all that, I do agree with Mr. Nieman with respect to the second prong. I
think there is a reasonable probability here that a fitness evaluation would have resulted
in the finding of unfitness based upon what was going on in the defendant’s mind at the
time.
    I do note the transcript. And as you go through that transcript it speaks basically
what the defendant says, and this is typical of most transcripts. ‘Yes, sir.’ ‘No.’
‘Guilty.’ ‘Yes.’ Things of that nature.
    But in the Mitchell case there’s some language in there: We recognize that a trial
judge cannot rely on trial demeanor to dispense with a fitness hearing in the face of
evidence of a bona fide doubt of defendant’s fitness. So the transcript is not the end of
the story here.
    So, as I said, I do think the second prong has been met by the defense. First prong,
there’s alternative arguments and Mr. Nieman makes those arguments. I’ll refer to
them.
    And, Mr. Nieman—correct me if I’m wrong—there’s the post-plea argument and
the pre-plea argument. I find the post-plea argument somewhat problematic because,
assuming everything I just talked about is true, I don’t find any evidence Mr. Lareau
knew about that. I don’t think he knew about the Florida thing. And to the extent he
may have, it’s not clear when. Mr. Lareau’s memory is not that clear. I think he even
said he didn’t review his notes. And talks about a quick meeting at some point with Mr.
Umlah here in the courtroom when, I believe, he referenced 15 other pretrials going on.
And everybody that’s in this courtroom on a regular basis knows how pretrials work
here and the number of cases going.
                                      ***
    And with respect to the post-plea argument of Mr. Nieman I did look at the
presentence investigation. There’s one little line in there, but most of it is because he
didn’t report. There isn’t any evidence for them to make any sort of determination in
the presentence investigation of the type of issues we are talking about today.
    At the same time I have no doubt in my mind that if the defendant had come back
and had told Mr. Lareau he’d been in Florida trying to capture drug dealers in
accordance with his agreement, I don’t have any doubt in my mind Mr. Lareau would
have requested a fitness hearing at that point. I think that would have been enough to
trigger it. But, again, we are talking about things that didn’t happen and there just isn’t
much that did happen post-plea to put Mr. Lareau on notice.
    The one comment though that I keep coming back to in my notes and in my review
of this is Mr. Lareau’s testimony at one point. ‘It could be that he recalls the Iowa
fitness. Perhaps he knew it.’ It seems like the tenor of his testimony was that, Mr.
Nieman I believe asked that question, he does recognize in his memory that he has
some awareness of a fitness issue in Iowa. So at this point he’s aware of a fitness issue
recently and no action is taken based on that not even to explore it with the defendant.
    I’m granting a petition for post-conviction relief. The plea is vacated.”

                                     -6-
       The State filed a motion to reconsider, which the trial court denied. The State appealed.

¶ 18                                             ANALYSIS
¶ 19       The State challenges the trial court’s grant of Hiatt’s postconviction petition, arguing that
       the court erred when it found that Hiatt’s defense counsel rendered ineffective assistance of
       counsel. The Post-Conviction Hearing Act allows a defendant to challenge his conviction or
       sentence for violations of federal or state constitutional rights. 725 ILCS 5/122-1 et seq. (West
       2016). To be entitled to postconviction relief, a defendant must show that he has suffered a
       substantial deprivation of his federal or state constitutional rights in the proceedings that
       produced the conviction or sentence being challenged. People v. Pendleton, 223 Ill. 2d 458,
       471 (2006). Postconviction proceedings may include up to three stages. Id. at 472. “When a
       petition is advanced to a third-stage, evidentiary hearing, where fact-finding and credibility
       determinations are involved, we will not reverse a circuit court’s decision unless it is
       manifestly erroneous.” Id. at 473.
¶ 20       To prevail on a claim of ineffective assistance of counsel, the defendant must show that
       (1) counsel’s performance was so seriously deficient as to fall below an objective standard of
       reasonableness under prevailing professional norms and (2) the deficient performance so
       prejudiced the defendant as to deny him a fair trial. Mitchell, 189 Ill. 2d at 332 (citing
       Strickland, 466 U.S. at 687). A counsel’s performance is measured by “an objective standard
       of competence under prevailing professional norms.” People v. Easley, 192 Ill. 2d 307, 317
       (2000). “[T]he defendant must overcome the strong presumption that the challenged action or
       inaction might have been the product of sound trial strategy.” Id. Under the prejudice prong of
       the Strickland test, defendant must show that there is a reasonable probability that, but for
       counsel’s unprofessional errors, the results of the proceeding would have been different. Id.
¶ 21       The State claims that counsel’s failure did not constitute deficient performance because
       Hiatt did not exhibit any behaviors during his guilty plea that would raise a bona fide doubt of
       his fitness. The State also argues that, even if defense counsel did not inquire about Hiatt’s
       mental health, Hiatt was not prejudiced because (1) his prior Iowa case would not raise a
       bona fide doubt of his fitness because he was found fit to stand trial and (2) his history of
       taking medication for his mental illness alone does not raise a bona fide doubt of unfitness.
¶ 22       A defendant is presumed to be fit to stand trial. People v. Griffin, 178 Ill. 2d 65, 79 (1997).
       However, a defendant will be considered unfit if, because of his mental and physical condition,
       he is unable to understand the nature and purpose of the proceedings against him to assist in his
       defense. Id. “Fitness speaks only to a person’s ability to function within the context of a trial; a
       defendant may be fit to stand trial even though the defendant’s mind is otherwise unsound.” Id.
       A defendant is entitled to a pretrial fitness hearing only when a bona fide doubt of his fitness to
       stand trial or be sentenced exists. People v. Johnson, 183 Ill. 2d 176, 193 (1998). “[T]he
       question of whether a bona fide doubt of fitness exists is a fact-specific inquiry.” People v.
       Rosado, 2016 IL App (1st) 140826, ¶ 31.
¶ 23       The State relies on three cases to support its argument that Hiatt did not provide evidence
       that raised a bona fide doubt of his fitness at the time he pled guilty. In Tapscott, the defendant
       claimed that defense counsel rendered ineffective assistance of counsel when he failed to
       request a fitness hearing on direct appeal. People v. Tapscott, 386 Ill. App. 3d 1064, 1078
       (2008). The Fourth District determined that the evidence revealed that the defendant
       understood the nature of the proceedings and participated in his defense when (1) defense

                                                    -7-
       counsel testified that he did not observe anything that would give him a bona fide doubt of the
       defendant’s fitness, (2) the defendant’s testimony showed his understanding of the legal
       process, (3) the defendant’s argument that he did not remember his rights did not prove he did
       not understand his rights, (4) the court knew about the defendant’s low IQ, (5) the defendant
       stated he understood his rights and the details of the proceedings, and (6) the defendant
       communicated with his defense counsel. Id. at 1077-79. Therefore, the court ruled that the
       defendant did not meet the prejudice prong of the Strickland test. Id.
¶ 24        In Rosado, the defendant argued that the trial court erred when it dismissed his
       postconviction petition in which he claimed that trial counsel was ineffective for failing to
       request a fitness hearing. Rosado, 2016 IL App (1st) 140826, ¶ 41. The First District noted that
       the issue for the court was not whether the defendant suffered a mental illness but whether he
       was unable to understand the proceedings and cooperate with counsel. Id. ¶ 44. Based on this
       reasoning, it found that evidence of the defendant’s mental illness history and the medication
       he was on at the time of his plea only showed the defendant suffered a mental illness and did
       not show his inability to participate in court. Id. Also, the court determined that the evidence
       showed that the defendant understood the nature and purpose of the proceedings. Id. ¶ 45.
       Specifically, he “behaved respectfully and rationally” in court, understood and wished to plead
       guilty to the charges and sentencing range, and was willing to relinquish his rights under the
       law. Id. ¶¶ 46-47. Furthermore, the defendant was evaluated prior to trial and found fit to stand
       trial. Id. ¶ 45. The First District concluded that there was no bona fide doubt to the defendant’s
       fitness and that he was not prejudiced by defense counsel’s failure to request a fitness hearing.
       Id. ¶ 49.
¶ 25        In Tuduj, the defendant alleged that defense counsel rendered ineffective assistance when
       counsel failed to request a reevaluation of his fitness to stand trial. People v. Tuduj, 2014 IL
       App (1st) 092536, ¶ 83. The First District reasoned that there was no bona fide doubt as to the
       defendant’s fitness because (1) before the defendant’s trial, the trial court conducted a fitness
       hearing and found him fit to stand trial, (2) neither the prosecution nor the defense questioned
       the defendant’s fitness at the subsequent hearing, (3) “defendant’s refusal to cooperate was
       based on a long-standing disagreement with his attorneys regarding trial strategy” and not
       based on mental illness, (4) the court did not express any concerns about the defendant’s
       fitness to stand trial, and (5) the defendant was able to articulate his position and strategy at the
       hearing. Id. ¶¶ 91-96. The court also reasoned that defense counsel’s statement that he might
       have a “ ‘mental illness problem,’ ” that he “might be bipolar,” and that “ ‘there’s probably a
       real fitness issue here, too’ ” did not raise a bona fide doubt of fitness because the statements
       only indicated the defendant’s mental illness, not his inability to understand the nature of the
       proceedings against him. Id. ¶ 92. Furthermore, the court stated that defense counsel’s
       statement that “ ‘there’s probably a real fitness issue here’ ” contradicted his conclusion that
       the defendant would be found fit if another fitness hearing had been conducted. Id. ¶ 93. Thus,
       the court found that the defendant had not met the prejudice prong under Strickland. Id. ¶ 97.
¶ 26        These cases are all distinguishable from the present case. The courts in the aforementioned
       cases found that there was evidence to support the State’s argument that the defendant
       understood the nature and purpose of the proceedings. Here, we find that Lareau rendered
       deficient performance. Lareau failed to inquire about defendant’s prior fitness evaluation in his
       Iowa case although he acknowledged some awareness about that fitness evaluation. If he had
       inquired about the Iowa case, he would have learned that, although defendant had been found


                                                     -8-
       fit, Hiatt’s mental illness could affect his ability to plead guilty in a subsequent case because
       the trial court in the Iowa case ordered defendant to complete mental health treatment in its
       order of disposition. Moreover, there is no evidence that Lareau’s failure to inquire about
       Hiatt’s prior fitness evaluation was a matter of sound trial strategy.
¶ 27        We also hold Hiatt was prejudiced by counsel’s performance because the evidence shows
       there was a bona fide doubt of his fitness at the time he pled guilty. Hiatt had been diagnosed
       with depression, anxiety disorder, psychosis, PTSD, OCD, and ADHD. When he was initially
       taken into custody, he consistently took the medications prescribed to him by the county jail.
       Hiatt testified that, during his guilty plea proceedings, his mental conditions and medications
       affected his ability to enter into the plea agreement because he was experiencing a “relapse
       with mental illness” and did not understand what was happening. This lack of understanding is
       evident in his petition in which he stated that he believed he would be “employed as a [D]rug
       Enforcement Agent, assigned to apprehend any Drug Lord or his conspirators/co-conspirators”
       and would become a police officer like he saw on television if he accepted the plea agreement.
       Subsequently, defendant went to Florida to “follow[ ] a flow of drugs from Rock Island to
       Florida” and set up individuals conducting drug activity. He did not know anyone in Florida
       and continued to “stay[ ] on the streets” until he was arrested. The trial court found defendant
       to be credible. Therefore, we find that trial counsel rendered ineffective assistance of counsel.
       Accordingly, we affirm the trial court’s grant of Hiatt’s postconviction petition.

¶ 28                                       CONCLUSION
¶ 29      The judgment of the circuit court of Rock Island County is affirmed.

¶ 30      Affirmed.




                                                   -9-